The opinion of the court was delivered by
Fullerton, J.
— The appellant, the city of Seattle, sued the respondent and others upon a promissory note. The respondent answered to the effect that he signed the note as surety upon the express understanding and agreement with his principal, of which the city had knowledge, that the same was not to he delivered to the city, or to become of *606force and effect, until certain other persons named signed the same as sureties; that the other persons named failed or refused to- sign the note, and that the note was delivered to the city in violation of the agreement, and accepted by it with full knowledge of the terms and conditions under which it was signed by him. A reply was filed, putting the allegations in the answer at issue, and a trial had before a jury which resulted in a verdict and judgment for the respondent.
The appellant first assigns as error the' ruling of the court permitting the respondent and the representative of the principal on the note, who presented the note to the respondent for his signature, to testify to the agreement set out in the answer. From the form in which the objection appears in the record, it is somewhat difficult to ascertain whether the objection went to the agreement as a defense to the action, or to the manner in which the r&spondent sought to prove the agreement; and we regret to say the appellant has not- made the point any clearer in his brief. Considering the objection from either view, however, we do not find error in the ruling of the court. It was competent for the defendant to show in defense of the action against him upon the note that he signed it, under an'express agreement that it was not to he delivered or become obligatory until certain other persons had signed it, and that the payee received it with knowledge of this agreement, and without procuring such other persons to sign it It was equally competent to show this agreement in the words of the parties making it. Merely because it entailed calling for the conversation between the parties did not render the testimony objectionable.
It is next urged that the court erred in permitting a member of the finance committee of the city of Seattle to *607state what were the general duties of that committee. It is said that the duties of the finance committee are prescribed by the city charter, and that, if it was necessary to prove them at all, it could be done only by introducing the charter. The request to state the duties of the committee was made of the witness by the court, and was preliminary to passing upon an objection to' a certain line'of testimony made by the appellant’s counsel. It may be questioned, therefore, whether it was evidence before the jury at all; but, granting that it was for their consideration, it could not have in any .manner prejudiced the appellant’s case. It was but explanatory of the other testimony of the witness, which is conceded to have been admissible, and it is not pretended that these duties were incorrectly stated. Error without prejudice, as -we have repeatedly held, is not cause for reversal.
The judgment is affirmed.
Reavis, O. J., and Dunp.ak, Andees and,-Mount, JJ., concur.
White, J. — I ivas of counsel for the appellant in the matter out of which this controversy arose, and did not talco part in the decision of this case.